Amalia Rodriguez-Mendoza
     Travis County District Clerk
     Travis County Courthouse Complex
     P.O. Box 1748
     Austin, Texas 78767
Received via e-mail 2/25/15
February 24, 2015


Mr. Jeffrey D. Kyle
Third Court of Appeals
P.O. BOX 12547
Austin, Texas 78711-2547

Dear Mr. Kyle;

Re: D-1-GN-14-000908

A clerk’s record in cause number MAURIE LEVIN, NAOMI TERR, AND HILARY SHEARD VS
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, was due in your office on February 9, 2015 and
payment was received in our office on February 18, 2015; therefore I will need to request an
extension to file the record with your office.

If you have any question please contact me at (512) 854-5880.


Thank you,

Sincerely,

Patsy Ybarra
Deputy Court Clerk,
(512) 854-5880

cc: Court file




  Administrative Offices   Civil and Family Division      Criminal Division          Jury Office
     (512) 854-9457             (512) 854-9457              (512) 854-9420         (512) 854-9669
     fax: 854-4744              fax: 854-9549               fax: 854-4566          fax: 854-4457